Citation Nr: 0629567	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral foot 
callosities, with osteotomy of the right first metatarsal, 
and right fifth metatarsal hearing resection, currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  







ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1958 to March 1960.  

Historically, an August 1974 rating decision granted service 
connection for bilateral painful recurrent callosities and 
assigned a 50 percent evaluation effective from May 1974 and, 
so, that level of disability rating is protected (i.e., can 
not be reduced).  Generally see 38 U.S.C.A. § 110 (West 2002) 
and 38 C.F.R. § 3.951 (2005).  An unappealed rating decision 
of November 1980 denied service connection for peripheral 
neuropathy and fungal infection of the feet.  An unappealed 
rating decision in November 1994 denied service connection 
for residuals of a June 1994 cerebrovascular accident, 
claimed as secondary to the veteran's service-connected 
disability of the feet.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

A November 2000 Board decision remanded claims of service 
connection for a low back disorder, including as secondary to 
service-connected bilateral foot disorder, and entitlement to 
a TDIU rating.  The claim for a rating in excess of 50 
percent for the service-connected bilateral foot disorder 
(the veteran's only service-connected disability) was denied.  
The veteran appealed that denial to the United States Court 
of Appeals for Veterans Claims (Court) which, in March 2001, 
vacated that portion of the November 2000 Board decision 
which denied the increased rating and remanded that claim to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Then, an October 2001 Board decision again denied the claim 
for an increased rating but the veteran again appealed and in 
November 2002 the Court vacated the October 2001 Board 
decision.  Then, in July 2003 the Board remanded the claim 
for an increased rating in July 2003 for VCAA compliance.  

An October 2004 Board decision denied the claim for service 
connection for a low back disorder, including as secondary to 
service-connected bilateral foot disorder but remanded the 
claims for an increased rating and for a TDIU rating.  It was 
noted that a March 2004 VCAA letter had informed the veteran 
that VA needed evidence that his bilateral foot disorder had 
increased in severity but that because the veteran was 
receiving the highest possible schedular rating evidence 
simply showing that the disability had increased in severity 
would not necessarily establish entitlement to a higher 
rating.  The only avenue for a higher rating was an 
extraschedular evaluation under 38 C.F.R. § 3.321 which 
considers exceptional or unusual disability with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  The veteran was to be 
told that to substantiate his claim for a higher evaluation, 
he must submit evidence of exceptional or unusual disability 
due to the service-connected foot disability, marked 
interference with employment due to the service-connected 
foot disability, or frequent periods of hospitalization due 
to the service- connected foot disability.  Since the veteran 
did not meet the schedular criteria for a TDIU rating under 
38 C.F.R. § 4.16(a), a TDIU rating on an extraschedular basis 
also considered similar factors and, so, evidence which may 
support an extrachedular evaluation under 38 C.F.R. § 3.321 
might also support a TDIU rating.  

In May 2005 the Board again remanded the claims for an 
increased rating and a TDIU rating, noting that after the RO 
sent the veteran a VCAA notice letter in November 2004 and 
that additional VA and private treatment records were 
associated with the veteran's claims file, a January 2005 
Supplemental Statement of the Case (SSOC) denied the 
veteran's claims.  The case was remanded for a clarifying VA 
examination.  

Accordingly, VA examinations were conducted in July and 
November 2005.  The case has now been returned for appellate 
consideration.  




FINDINGS OF FACT

1.  The veteran's bilateral callosities of the feet are 
manifested by painful, tender callosities on the bottoms of 
both feet and hyperkeratotic formations that cause increased 
pain with prolonged standing and walking.  

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral foot disorder so as to render impractical the 
application of the regular schedular standards. 

3.  The veteran's only service-connected disability is 
bilateral callosities of the feet, rated as 50 percent 
disabling. 

4.  The veteran's bilateral callosities of the feet do not 
preclude him from obtaining or retaining substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for a bilateral 
foot disorder have not been met, either schedularly or 
extraschedularly.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 4.27, 4.71a, 
Diagnostic Code 5278 (2005).  

2.  The criteria for a TDIU rating on an extraschedular basis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.19, 
4.25 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Several of the Board's prior decisions included a discussion 
of the laws and regulations pertaining to the claim for an 
increased rating.  Although the Court vacated the Board's 
November 2000 and October 2001 decisions addressing the claim 
for an increased rating for the bilateral foot disorder, 
those decisions remain a matter of record, and were provided 
to the veteran.  The Board's recitation of the laws and 
regulations in those decisions was correct, as implicitly 
recognized, this matter not having been addressed in any 
pleadings before the Court.  

This case has been remanded several times for VCAA compliance 
and the applicable VCAA law and regulations were noted 
therein.  Again, those Board decisions, together with RO 
letters of March, June, and November 2004 informed the 
veteran of the evidence needed to substantiate his claims for 
extraschedular increased and TDIU ratings, as well as who, VA 
or the veteran, would be responsible for obtaining the needed 
evidence.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  In March 2006 the RO sent the veteran a 
letter complying with this holding of the Court.  

Moreover, because the Board concludes that the preponderance 
of the evidence is against the claims for an extraschedular 
increased rating and an extraschedular TDIU rating, any 
questions as to effective dates are moot.  

The VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  

Here, however, the action appealed was to the VCAA.  So, it 
was impossible to provide notice of the VCAA prior to the 
enactment thereof.  

However, in Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 
2006) it was held that, even if there was an error in the 
timing of the VCAA notice, i.e., it did not precede the 
initial RO adjudication, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication was unaffected.  

VA is required to make reasonable efforts to assist a 
claimant in obtaining relevant evidence that is adequately 
identified by the claimant.  38 U.S.C. § 5103A(a), (b)(1) 
(West 2002); Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).  In this regard, in addition to the veteran's service 
medical records (SMRs) being on file, the RO has repeatedly 
contacted the private sources that have treated or 
hospitalized the veteran over the years and obtained the 
relevant records.  

Further, the veteran's extensive VA clinical records are on 
file, including VA outpatient treatment (VAOPT) records.  

The veteran has been afforded several VA rating examinations 
in the course of this appeal.  See 38 U.S.C.A. § 5103A(d).  
More recently, in a February 2004 letter the veteran's 
attorney requested that the veteran be afforded a VA 
examination to determine if the veteran's service-connected 
disability permitted him to work.  Accordingly, the veteran 
was subsequently afforded VA examinations in June 2004 as 
well as July and November 2005.  

In a December 2004 letter the veteran's attorney requested 
that the veteran's VA Vocational Rehabilitation folder be 
associated with the claim file for appellate review, in 
support of his claims.  The veteran's VA Vocational 
Rehabilitation folder is now associated with the claims files 
for appellate consideration.  Also, his SSA records are on 
file.  

The RO recently obtained records of the veteran's private 
hospitalization in February 2005 at the Allen Memorial 
Hospital and more recent private clinical records from Dr. 
Morreale.  In the October 2005 letter informing the veteran 
that the RO would request those records the veteran was asked 
to state if there was any other evidence or information which 
he thought would support his claims and to submit any 
evidence in his possession that pertained to his claims.  In 
response, the veteran submitted a letter, received in October 
2005, stating in essence that he had no further information.  

Although the veteran did not initially request a hearing, 
following the initial remand of this case back to the Board, 
in March 2001 the veteran requested a hearing before the 
Board.  However, an August 2004 Report of Contact reflects 
that, apparently after having contacted his attorney, he 
waived his right to a Board hearing.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Factual Background

The record reflects that the veteran was seen on several 
occasions in service for bunions and calluses of both feet.  

M. C. Weires, D.P.M. reported providing general foot care, 
with treatment of deep callus formations, in March, May, 
June, and October 1972.  

Notes of W. W. Gronen, D.P.M, from January 1974 to April 
1974, reflect various foot abnormalities.  In February 1974, 
Dr. Gronen did a surgical repair of the 5th metatarsal, 
medial keratosis, right; and 5th metatarsal, left.  In March 
1975, Dr. Gronen performed a dorsiflexory wedge osteotomy on 
the first metatarsal of the right foot.  Letters and records 
from Dr. Gronen, through April 1988, are on file. 

On VA examination in July 1974, foot findings were reported. 

The veteran underwent VA hospitalization in May 1975 for low 
back pain.  After examination and testing it was felt that 
his low back pain was due to peripheral neuropathy, the 
etiology of which was unclear but alcohol was one 
possibility. DDD of the lumbar spine was also probable.  

VA clinical records from June 1975 to October 1981 reflect 
foot complaints.  In September 1975 there were diagnoses of 
peripheral neuropathy and DDD.  He had reportedly been having 
some low lumbar pain and tingling and numbness in the lower 
extremities.  The impression was stocking and glove 
peripheral neuropathy, which had improved.  It was 
recommended that he stop drinking.  In June 1976, the 
impression was low back pain, resolved and peripheral 
neuropathy of alcoholic origin.  

In January 1980 the veteran was hospitalized for surgery on 
both feet by Ronald Cervetti, D.P.M.  

In an August 1980 letter, G. L. Smith, D.P.M., told of 
providing general foot care to the veteran since 1977.  He 
had had multiple surgeries which proved to be ineffective.  
He would require general foot care for the rest of his life.  

On VA examination in April 1982, the veteran's feet were 
examined.  His gait was normal. 

In September 1982 Raymond W. Carson, M.D. stated that the 
veteran had been off work and the main problem, according to 
him, was intermittent back trouble since 1957, but more 
specifically since early 1981.  The doctor attributed the 
veteran's peripheral neuropathy to alcohol abuse.  

In November 1985, the veteran had several calluses removed 
from both feet. 

In December 1987, R. G. Cervetti, D.P.M. and P. J. Morreale, 
D.P.M. reported having treated the veteran since November 
1979. 

On VA examination in February 1989 the veteran had painful, 
recurrent callosities of both feet, bilateral diffuse fungal 
disease of the toenails, and probable bilateral peripheral 
neuropathy of the lower extremities, which the examiner felt 
may be due to alcoholism.  

In October 1990, Dr. Morreale submitted notes dating from 
August 1985 and summarized the veteran's foot problems, 
without reference to his back.  

During VA hospitalization in December 1993 the veteran had 
toenail removal due to onychomycosis.  

VAOPT reports from November 1993 to January 1997 show that 
the veteran was treated for his service-connected bilateral 
callosities of the feet as well as for his nonservice-
connected bilateral fungal infection of the feet.  In 
February 1995, he was seen for a painful callus on his fifth 
toe, which was worse when he wore shoes.  Examination 
revealed that the callus measured one centimeter in diameter 
and was painful to palpation.  However, no pain was reported 
under the metatarsal head.  Mild to moderate hammertoe 
deformity also was noted.  The diagnosis was a painful callus 
over the left fifth hammertoe.  When seen in May 1995, 
painful calluses over the heels and soles of both feet were 
observed.  In November 1995, he was treated for white lesions 
over his feet.  In January 1996 he walked with a limp due to 
pain in the left fifth toe.  X-rays of the feet in January 
1996 revealed continued unchanged deformity of the fifth 
metatarsal distal head.  Calcifications at the distal phalanx 
of the first digit were also unchanged.  Also, he was seen in 
August 1996 for hyperkeratosis of the feet.

The veteran was seen by a podiatrist on several occasions 
from December 1995 to February 1996 for bilateral callosities 
of the feet.  In December 1995 he complained of painful 
calluses of the left fifth digit.  It was noted that he 
previously underwent amputation of left fifth digit, and that 
tender calluses had grown over that area.  Examination showed 
nucleated hyperkeratotic lesions over the medial aspect of 
the left fifth digit proximal phalanx, as well as over the 
dorsal aspect of the fifth proximal interphalangeal joint of 
the left fifth digit.  He was seen in January 1996 for 
debridement of hyperkeratotic lesions, which had to be 
trimmed approximately every four weeks.  He subsequently was 
seen in February 1996 for continued pain in the left fifth 
digit area.  Examination showed nucleated hyperkeratosis 
lesions over the medial aspect of the left fifth digit and 
over the dorsum of the proximal interphalangeal joint.  There 
was no surrounding area of erythema, edema or increased skin 
temperature noted.  There were additional intractable lesions 
over the plantar aspect of the third and fifth metatarsals.  
Pedal pulses were palpable.  Radiographic findings disclosed 
erosion over the plantar aspect of the fifth metatarsal head 
as well as amputation of the left fifth digit at the middle 
phalanx level.  The assessment noted heloma durum and hammer 
digit syndrome.

Social Security Administration (SSA) records show that the 
veteran was considered disabled since February 1996 as a 
result of his nonservice-connected degenerative disc disease 
(DDD), with a secondary diagnosis of keratomas plantar aspect 
of the feet noted.  The veteran also alleged that he was 
unable to work based on other nonservice-connected 
disabilities, namely alcoholism and residuals of a stroke.  

In March 1996, the veteran's bilateral callosities of the 
feet were examined by John C. Redenius, M.D., to determine 
eligibility for Iowa disability benefits.  Examination 
revealed that he walked with a normal gait. Dr. Redenius 
found that the veteran had no limitations with lifting, 
carrying, standing, walking, sitting, climbing, kneeling, 
crawling or stooping.  It was further noted that he generally 
had no limitations in the work environment.  The diagnosis 
was chronic keratomas plantar aspect of the left and right 
foot.  The prognosis was "excellent with palliative care."  
Dr. Redenius concluded that the veteran had foot problems 
that could be controlled with intermittent foot care, and 
that there were no restrictions to work activity. 

The veteran was afforded an additional examination in April 
1996 at Allen Memorial Hospital to determine eligibility for 
disability benefits.  During the examination he reported 
having pain on walking.  He stated he had been working at 
Waterloo Industries as a press operator, but that he was 
currently unemployed and could not go back to work because 
the company was closing.  He admitted he had not done much 
since he was laid off except watch television.  Examination 
showed thick calluses on the heels of both feet.  Several 
scar areas of the feet also were observed, apparently from 
bone spur operations.  He walked slowly due to pain and had a 
left leg limp.  He was able to walk on his heels and toes 
with significant difficulty. He was also able to squat, but 
had difficulty getting up.  He seemed to be able to do 
relatively heavy work as a press operator, but had developed 
numerous complaints after getting laid-off.  His DDD seemed 
to be getting progressively worse.  He reported that repeated 
activities would cause pain, namely lifting, carrying, 
prolonged standing, moving, walking, sitting, stooping, 
climbing, kneeling, and crawling. In summary, it was 
recommended that he avoid heavy work due to DDD.  

In August 1996, the veteran testified before a hearing 
officer at the RO that his service-connected bilateral 
callosities of the feet were more severely disabling than 
currently evaluated.  He testified that there were painful 
calluses over the bottoms of both feet that had to be trimmed 
approximately once a month.  He stated that both feet were 
constantly tender, and that he was unable to stand for 
prolonged periods and unable to walk straight.  He stated 
that this disability precluded him from working.  He reported 
that he was last employed as a press operator prior to 
suffering a stroke.  He related that his employer's counselor 
had provided him with a rubber pad to stand on and a stool to 
sit down to relieve his foot pain. 

On VA examination in January 1997 a record review disclosed 
that the veteran had numerous procedures for removal of his 
nonservice-connected onychomycosis infected toenails.  He 
also underwent a surgical resection of the distal and the 
mid-fifth phalanx on the left foot.  He veteran reported 
complaints of chronic foot pain with any weight bearing that 
increased with walking.  Examination revealed numerous 
thickened calluses over both feet.  The right foot had 
calluses over the metatarsal heads between the second and 
forth toes.  There was also a thickened callus along the heel 
and the superior margin of the fifth toe, with calluses along 
the distal ends of the third toes.  On the left foot, a 
thickening callus was present along the heel and the superior 
margins of the fifth, forth, and great toe on the left.  
There was flaking keratoderma over both feet.  The feet were 
widening and he ambulated very poorly, with a painful and 
shuffling gait.  The diagnosis was chronic foot pain with 
chronic fungal infections of the skin and toenails with 
multiple callus formation over the feet.  The examiner 
commented that thickened callus formation like the veteran's 
were usually secondary to poor fitting footwear and were 
usually not a chronic condition; however, he commented that 
the thick callus on the sole of the right foot was 
undoubtedly painful to ambulate on.  In conclusion, he opined 
that the veteran was disabled due to his chronic foot 
condition. 

VAOPT records from March to October 1997 reveal that the 
veteran was seen for both his service-connected bilateral 
callosities of the feet as well as for his nonservice-
connected bilateral foot infection.  Examination of the feet 
in August 1997 disclosed moderately- severe hyperkeratosis on 
the bottoms of both feet.  Three calluses were observed on 
the right foot.  A history of onychomycosis with nail removal 
was also noted.  The assessment was tinea pedis, improved.  
September 1997 feet X-rays disclosed only soft tissue 
swelling with soft tissue defect but otherwise no changes. 

In December 1997 the veteran and his wife testified at a 
hearing before a Board Member.  He testified that both feet 
had calluses that required trimming every two to three weeks.  
He stated that there were calluses on the bottom of his left 
foot located behind his toes and on the ball area.  He 
indicated that these calluses caused pain, especially when 
stepping on hard objects with the ball of his foot.  He 
stated that there were calluses on the bottom of his right 
foot located on the ball area as well as on the bottom of the 
third toe.  He asserted that surgery to remove the core of 
the calluses on his right foot had failed, and that his right 
third toe would become numb with cold weather.  He stated 
that both feet were manifested by constant pain, and that 
orthopedic shoes did not help.  His wife testified that the 
veteran had an abnormal gait because he tried to compensate 
for his calluses.  Furthermore, the veteran testified that he 
was unable to maintain any kind of employment as a result of 
his bilateral callosities of the feet.  He asserted, however, 
that he had worked as a press operation until June 1994, at 
which time he took a medical leave of absence as a result of 
having suffered a stroke.  He further testified that he was 
in receipt of SSA benefits because of problems associated 
with his back and legs.  He indicated that he currently was 
working 30 hours a week for Good Will Industries.  

VAOPT records from September 1997 to January 1999 document 
continuing periodic treatment for a "stable" bilateral foot 
disorder.  The veteran complained of bilateral foot pain to a 
VA examiner in December 1998 and findings included bilateral 
hyperkeratotic formations primarily along the soles of the 
heels and extending to the posterior heels, a tender callus 
below the right second metatarsal head, a sensitive callus 
noted along the medial aspect of the left first metatarsal 
phalangeal joint, and onychomycosis involving most toenails.  
Diagnoses included moderate foot bilateral callosities 
described as only mildly disabling. 

A December 1998 letter from the veteran's employer stated 
that he had quit his part-time job and that in the prior 12-
months he had lost no work time due to disability. 

A December 1998 VA examination yielded diagnoses including 
plantar and palmar hyperkeratosis, moderate bilateral 
callosities of the feet, and degenerative joint disease (DJD) 
of the spine without evidence of nerve root entrapment.  

On VA examination in September 2002, the claims folder was 
reviewed and the veteran's feet and back were examined in 
detail.  The examiner expressed the opinion that it was less 
likely as not that the degenerative changes of the back were 
related to the deformities of the toes and were more likely a 
consequence of his long history of labor as a civilian.  

On VA examination in June 2004 the veteran's claims file was 
reviewed.  The examiner expressed the opinion that it was 
less likely than not that the degenerative changes of the 
spine were a complication of the service-connected calluses 
of the feet.  It was also less likely than not that the 
degenerative changes of the spine were a complication of 
normal service activities.  It was noted that the veteran had 
a long history of physical labor and it was more likely than 
not that his back disorder was a complication of his civilian 
duties. 

The report of a September 2002 VA podiatric examination 
provides pertinent diagnoses of alcoholic peripheral 
neuropathy; chronic tinea pedis, which classically produces a 
moccasin of hyperkeratosis scaling and frequently causes 
calluses over the heels and deformities of the toes as 
described in the report (absent left fifth toe and distal 
right fifth toe).  It was at least as likely as not that the 
deformities of the veteran's toes were secondary to his 
alcoholic peripheral neuropathy, even though the neuropathy 
was diagnosed after the toe deformities had appeared.  It was 
at least as likely that it was present for several years 
earlier.  Several research studies had shown that deformity 
of the forefoot, particularly clawing of the toes, was due to 
peripheral neuropathy and frequently alcohol-related. 

Records of the Cedar Valley Medical Specialists (Cedar 
Valley) of 2003 and 2004 show that a November 2003 
consultative report reflects that the veteran complained of 
cramps and discomfort in both calves with ambulation.  He 
could ambulate about 50 feet before having to stop and rest 
due to pain in the calves.  Lower extremity Doppler studies 
in October 2003 revealed evidence of inflow disease in both 
lower extremities.  He had a history of smoking cigarettes 
and a past history of heavy alcohol intake which he had 
stopped five (5) years ago.  He was retired as a butcher.  On 
examination there was minimal bilateral ankle edema.  Pedal 
pulses were faintly audible in both feet.  His gait was 
steady.  He moved all extremities well and there were no 
focal neurologic deficits.  The impression was that he had at 
least moderately severe peripheral vascular disease which was 
quite symptomatic.  

A December 2003 clinical note reflects that the veteran had 
an abdominal aortogram with run-off in November 2003 which 
showed bilateral "SFA" occlusions with one vessel run-off 
below both knees.  He had symptoms from peripheral vascular 
disease.  Bilateral femoral-popliteal bypass grafting was 
recommended, particularly because of his podiatric condition, 
which could be due to ischemia.  

Additional testing in July 2004 revealed long segmental 
occlusion of the right "SFA" with distal reconstitution and 
single vessel right lower leg runoff, as well as short 
segmental occlusion of the left "SFA" with single vessel 
left lower leg runoff.  A July 2004 clinical noted indicated 
that the July 2004 testing showed severe diffuse peripheral 
vascular disease of both superficial femoral arteries and 
some trifurcation.  He was quite symptomatic with 
claudication.  He could only walk a few feet at a time 
without having to rest.  Surgical revascularization of the 
lower extremities had been recommended, and he was now 
considering it.  

Clinical records from Dr. Morreale in May and July 2004 
reflect that in May 2004 the veteran had painful lesions on 
the balls of his feet, the right 5th metatarsal head, and 
under the 2nd and 4th toes of the right foot as well as the 
great toes and both heels.  In July 2004 his lesions were 
debrided.  He had a prominent bone on the left lateral heel 
as well as under the right 2nd toe which caused pain when 
wearing shoes and on ambulation.  His neurological and 
vascular status was intact and he had good muscle strength 
and tone.  Following bunion surgery on the right, he had 
possible elevation causing pressure on the 2nd metatarsal.  
The first was somewhat shortened and he had an elongated 
plantar flexed 2nd ray which was causing pressure and pain.  
He had a diminished fat pad.  There was a prominent heel spur 
on the lateral aspect of the left foot with overlying "HK" 
lesion.  The assessments were an elongated plantar flexed 
right 2nd metatarsal, Morton's type foot with shortened right 
1st ray, old right base wedge osteotomy, and prominent 
exostosis of the left foot.  Surgical intervention versus 
conservative treatment with proper shoes, padding, 
accommodative insoles and arch supports was discussed.  The 
possibility of a shortening Weil osteotomy of the right 2nd 
metatarsal was discussed.  

A June 2004 VA general medical examination yielded pertinent 
diagnoses of peripheral vascular disease, polyneuropathy of 
the upper and lower extremities secondary to ethanol abuse, 
and status-post multiple surgeries for exostosis of the feet.  
The examiner commented that the primary limitation of the 
veteran's employability was "more likely as not" chronic 
polyneuropathy and peripheral vascular disease limiting his 
ambulation to less than 100 yards.  

A clinical notation in the veteran's VA Vocational 
Rehabilitation folder in June 2004 indicated that he was 
given a cane as an ambulatory aid.  He reported that he could 
perform the activities of daily living without problems.  An 
August 2004 Counseling Record - Narrative Report reflects 
that he had previously been served by the Chapter 31 program 
from July 1994 until declared rehabilitated in February 1997 
as a self-employed lawn care technician.  He reported that he 
had had toe amputations in 2002 due to hammertoe deformities.  
He also reported that he no longer had any clients in his 
lawn care business and that physicians did not want him to 
work any more.  He lived in a two-story house and could get 
around in the house without too much problems but reported 
that he had a bit of difficulty going up and down stairs, as 
a result of which he relied on banisters for stability.  
Currently, he did not have his cane with him and got his 
shoes from the VA Prosthetics department.  He reported having 
either circulatory or neural problems in both legs and that 
he could not walk very far.  He had not been employed since 
2000.  Previously, he had worked as a general laborer from 
1999 to 2000 and last worked in his lawn care business in 
2000.  

An August 2004 Counseling Record - Narrative Report reflects 
that the veteran had been riding a bicycle without too much 
problems but had trouble walking for more than 1 1/2 blocks 
before pain set in.  He continued to look for employment.  It 
was determined that based on the medical evidence and his 
description of his problems, it did not appear that the 
vocation of lawn care technician was now appropriate for the 
veteran because he could not walk more than 1 1/2 blocks and 
had problems due to peripheral vascular disease, 
hypertension, and pulmonary problems from smoking.  It was 
concluded that he did not appear to be vocationally feasible 
for a suitable vocational goal at this time.  He was 
ambulatory and able to access his home without restriction, 
travel by car without restriction, self-advocate and manage 
his own care needs.  He did not appear to currently have any 
independent living needs.  

VAOPT records from January through July 2005 reflect 
treatment for back pain and genitourinary complaints.  

Records of Dr. Morreale of February through July 2005 show 
that in February 2005 the veteran had painful lesions at 
multiple sites on his right foot as well as on both heels.  
He had painful, dislocating, contracted hammertoe of the 
right 4th toe which had progressively bothered him and 
limited his activity.  On examination he had a very deformed 
right 4th toe, the distal phalanx of which was dislocated 
from prior surgeries and was very prominent at the distal 
tip.  Surgical correction was discussed.  

Records of the Allen Hospital of February through May 2005 
show that in February 2005 the veteran had amputation of the 
right 4th toe at the DIP joint due to exostosis and 
hyperostosis.  Postoperative X-rays revealed, in addition to 
amputation at the right 4th toe, prior amputation of the 
distal phalanx and a portion of the middle phalanx of the 3rd 
toe.  The distal phalanx was missing from the 2nd toe.  The 
5th metatarsal distal end demonstrated post surgical changes.  
There was a wire loop overlying the proximal 1st metatarsal 
of unclear significance.  

Records of Dr. Morreale of February through July 2005 show 
that following the veteran's surgery in February 2005 he 
continued to be treated for painful lesions on both feet, 
both great toes, and both heels.  

On VA examination in July 2005 the veteran's claim file was 
reviewed.  His history of foot surgeries, peripheral 
neuropathy, and peripheral arterial disease was well 
documented.  He complained of his feet hurting all of the 
time.  On further questioning, he meant that his feet were 
numb most of the time and this occurred mostly at night.  He 
had no complaints of pain at night.  The pain occurred when 
ambulating more than one block.  He described a dull, aching 
pain primarily in the calves and into the knees.  The pain 
resolved after resting for less than five minutes.  He last 
worked in May 2002.  

On examination the veteran had amputation of the left 5th toe 
and the distal 4th toes, bilaterally.  He continued to have 
hyperkeratosis of the heels and along the sides of the feet 
with scaling consistent with chronic tinea pedis, which was 
usually due to tinea rubrum.  There was a callosity under the 
2nd right metatarsal heard but none on the left.  There was 
hallux valgus of the left great toe.  There was no tenderness 
to palpation and no peripheral pulses over the feet.  

The diagnoses were peripheral neuropathy and peripheral 
arterial disease.  It was opined that "[i]t is more likely 
as not that the veteran's peripheral arterial disease is the 
causative [factor] of lower leg pains whereas the peripheral 
neuropathy causes the chronic numbness of the feet.  It is 
less likely as not that the callosities of the feet that 
veteran [sic] is service connected for is causative of his 
unemployability."  

An addendum to the July 2005 VA examination stated that the 
veteran's "primary problems regarding his feet are 
peripheral neuropathy and peripheral arterial disease.  Not 
only did the callosities of the feet cause his 
unemployability, they did not interfere with unemployability 
and it is more likely as not that the peripheral neuropathy 
was causative of the chronic numbness of the feet that he 
complained about affecting his work and that the peripheral 
arterial disease was causative of the lower leg pains that he 
complained about effected his work."  

A revision to the addendum states that "the veteran's 
primary problems regarding his feet are peripheral neuropathy 
and peripheral arterial disease.  Not only did the 
callosities of the feet NOT [sic] cause his unemployability, 
they did not interfere with employability and it is more 
likely as not that the peripheral neuropathy was causative of 
the chronic numbness of the feet that he complained about 
affecting his work and that the peripheral arterial disease 
was causative of the lower leg pains that he complained 
affected his work."  

VAOPT records of August through October 2005 reflect 
complaints of pain in the veteran's legs which were noted to 
be consistent with claudication.  

VAOPT records of October through December 2005 reflect that 
in October 2005 it was reported that the veteran's shortness 
of breath was better after he quit smoking but his leg pain 
remained unchanged.  

On VA examination in November 2005 the veteran's claim file 
was reviewed.  Due to the complexity of his history and the 
multiple examinations by the VA examiner, the information was 
summarized and presented to a VA podiatrist and discussed 
with the podiatrist.  It was the opinion of the podiatrist 
that the February 2005 surgery was not due to the callosities 
reported during service nor the veteran's military 
experiences.  In fact, a review of the findings, including 
the December 1998 examination where it was noted that the 
veteran had hyperkeratosis of the hands (and not just the 
feet), it was the opinion of the podiatrist that the veteran 
had familial hyperkeratosis; that is to say, a congenital 
condition, and the callosities of the feet were not a product 
of the veteran's military experience.  

Analysis

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2005); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Estaban, 
6 Vet. App. at 262. 

The veteran is assigned a 50 percent disability evaluation by 
analogy under Diagnostic Code 5278.  The Board notes that a 
50 percent evaluation is the highest evaluation assignable to 
claw foot (pes cavus) under Diagnostic Code 5278.  The 
Diagnostic Codes for evaluating disabilities of the foot, 
Diagnostic Codes 5276 thru 5284 do not provide for a rating 
higher than 50 percent.  So, there can be no higher analogous 
rating under 38 C.F.R. § 4.20 or 4.27.  

Rather, the only method of possibly assigning a rating in 
excess of 50 percent is on an extraschedular basis.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  

Initially, the Board notes that a November 2005 VA medical 
opinion indicates that the veteran's callosities were not 
related to his military service.  Nevertheless, the status of 
service connection and the 50 percent disability rating for 
the veteran's service-connected disability of the feet is 
protected.  The disability includes his callosities.  
Moreover, the September 2002 VA examination indicates that 
his calluses may be due to a nonservice-connected fungal 
infection and that deformities of his toes may be due to 
nonservice-connected alcoholic peripheral neuropathy.  Again, 
the calluses and the deformities of the toe have repeatedly 
been considered as symptoms of his service-connected 
disability of the feet.  So, despite these medical opinions, 
the Board will consider the callosities and toe deformities 
as part and parcel of the service-connected disability of the 
feet.  

The veteran has been hospitalized on several occasions in 
recent years, including as recently as 2005.  However, 
despite the multiple surgical procedures on his feet, his 
primary complaints are shown to relate to symptoms of pain 
and numbness of the lower extremities and particularly in the 
calves (above the feet) which are due to nonservice-connected 
peripheral vascular disease and peripheral neuropathy of the 
lower extremities.  As to the peripheral neuropathy, the 
Board is not required to determine whether it stems from 
nonservice-connected alcoholic peripheral neuropathy or from 
radicular symptoms associated with pathology of the lumbar 
spine, i.e., DDD of the lumbar spine.  Rather, it is clear 
from the evidence that the etiology is unrelated to the 
service-connected disability of the feet.  

The veteran's lumbar DDD was noted as early as 1996 to be 
worsening and even at that time it was recommended that he 
avoid heavy work due to the DDD.  

While the service-connected disability of the feet does cause 
significant functional impairment, as recognized by the 50 
percent rating assigned, the June 2004 VA examiner opined 
that the veteran's primary limitation as to employability was 
the peripheral neuropathy and peripheral vascular disease.  

The veteran has placed emphasis upon his not currently being 
a candidate for further VA Vocational Rehabilitation 
training.  However, even a review of his VA Vocational 
Rehabilitation folder reflects that this was due to a 
combination of his service-connected disability of the feet 
and multiple nonservice-connected disabilities.  Moreover, 
although he has special shoes and, at least at times, uses a 
cane, he has only some limitation in going up and down 
stairs, and is able to engage in the activities of daily 
living.  The revised addendum to the July 2005 VA examination 
makes it clear that the primary problems with the veteran's 
lower extremities are his peripheral neuropathy and 
peripheral vascular disease.  

The service-connected disability of the feet has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  

Admittedly, the veteran's overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Extraschedular TDIU Rating

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases-except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

Here, the only service-connected disability is the service-
connected disorder of the feet which is rated 50 percent 
disabling.  Thus, the veteran does not meet the schedular 
criteria for a TDIU rating.  

So the veteran presently does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU-
meaning, he can only receive this benefit if it is determined 
that his case presents such an exceptional circumstance that 
he is entitled to extra-schedular consideration.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
governing norm in these very special, exceptional cases is a 
finding, for example, that there have been frequent periods 
of hospitalization or marked interference with employment 
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.  

Concerning a veteran's ability to work, "marginal 
employment," for example, as a self-employed worker or at odd 
jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  

The veteran's receipt of SSA benefits is predicated upon a 
combination of disability of his feet and nonservice-
connected lumbar DDD and it was even then noted that he was 
unable to work based on other nonservice-connected 
disabilities, namely alcoholism and residuals of a stroke.  

The veteran first stopped working after a June 1994 stroke 
but then resumed gainful employment.  So, he has had at least 
some recovery from the stroke, as indicated by the opinion of 
Dr. Redenius in 1996 that he had no limitations in his work 
environment and no restrictions as to work activity, although 
it was reported in that same year, as noted above, that he 
avoid heavy work due to nonservice-connected lumbar DDD.  He 
has reported varying level of education, including reporting 
having a high school education.  He has had work experience 
as a press operator and as a general laborer, in addition to 
operating his own lawn care business.  Even when seeking the 
services of the VA Vocational Rehabilitation center he was 
seeking employment and it was most recently reported on VA 
examination in 2005 that he had last been gainfully employed 
in 2002.  

After a review of the claim files, the revised addendum to 
the July 2005 VA examination stated that the service-
connected disability of the veteran's feet was not the cause 
of his unemployability.  There is ample evidence on file 
supporting that conclusion, despite the veteran's repeated 
testimony and contentions to the contrary.  

Accordingly, in the judgment of the Board, a TDIU rating is 
not warranted on an extraschedular basis.  

ORDER

An evaluation in excess of 50 percent for bilateral 
callosities of the feet is denied.  

Entitlement to a TDIU rating is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


